DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I claims 1-13, 19, 20 in the reply filed on 07/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li (CN 107343470, see English translation provided herein).
For claim 1, Li discloses hydroponic growing apparatus (figs. and description), comprising: 
a housing (1); 
a water reservoir (2) positioned in the housing (1) and comprising a bottom surface and an open top surface (see figs. 1 and 2); 

at least one cover plate (31) configured to fit over the support structure (32) in the open top surface of the housing, the at least one cover plate  comprising a plurality of cut-outs (3a) corresponding to the plurality of openings of the support structure (fig. 4);
a pump (22) positioned in the water reservoir (fig. 3), the pump  comprising an inlet and an outlet (the pump has an inlet and outlet);
a sprayer (figure 3) coupled to the outlet of the pump; and
a lighting system (13) coupled to the housing.
For claim 7, Li further discloses at least one opening defined by wherein the plurality of cut-outs of the cover plate define a cover opening, the at least one cover opening overlapping at least one opening one of the plurality of support structure openings of the support structure (see fig. 4, 3a over 3a).
For claim 10, Li further discloses wherein the plurality of support structure openings is four support structure openings arranged in a grid (fig. 1, 3a).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 7, 9, 10, 11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (CN 105340718 (provided herein, see English translation provided herein) in view of Li (CN 107343470, see English translation provided herein).
For claim 1, Cai teaches a hydroponic growing apparatus (description and figs), comprising: 
a housing (4, 5); 
a water reservoir (2) positioned in the housing and comprising a bottom surface and an open top surface (see figs. 2-3); 
a support structure (3) configured to fit into the open top surface (fig. 2) of the housing and defining a plurality of support structure openings (13); 
a pump (21) positioned in the water reservoir, the pump comprising an inlet and an outlet (description page 3); 
a sprayer coupled to the outlet of the pump (23, fig. 2, description end of page 5); and 
a lighting system (29) coupled to the housing (description beginning of page 3).
Cai is silent about a cover plate configured to fit over the support structure in the open top surface of the housing, the at least one cover plate comprising a plurality of cut-outs corresponding to the plurality of support structure openings of the support structure.
Li teaches a hydroponic growing system (abstract and figs) including a water reservoir (2), a support structure (32) configured to fit into the open top surface (fig. 1) and defining a plurality of support structure openings (3a); and a cover plate (31) configured to fit over the support structure in the open top surface (fig. 1), the cover plate comprising a plurality of cut-outs (3a) corresponding to the plurality of support structure openings of the support structure (see fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the hydroponic system of Cai include both a support structure and a cover plate, as taught by Li, in order to support plants in place and cover the seed pods during transit or sale.

For claim 6, Cai as modified by Li further teaches wherein the bottom surface of the water reservoir comprises a channel including raised walls configured to receive the pump power cord (see fig. 3 channel housing 34, the bottom surface of 2 includes part of the channel of Cai).
For claim 7, Cai as modified by Li further teaches further comprising at least one opening defined by wherein the plurality of cut-outs of the cover plate define a cover opening, the at least one cover opening overlapping at least one opening one of the plurality of support structure openings of the support structure (see fig. 4, 3a over 3a of Li).
For claim 9, Cai as modified by Li further teaches, further comprising at least one a basket (14 of Cai) of a size and shape to fit into any of the plurality of support structure openings in the support structure (fig. 3 of Cai).
For claim 10, Cai as modified by Li further teaches, wherein the plurality of support structure openings is four support structure openings arranged in a grid (fig. 1, 3a of Li).
For claim 11, Cai as modified by Li further teaches wherein the sprayer comprises a nozzle below the support structure, the nozzle located centrally of the plurality of support structure openings of the support structure (23 see fig. 1 of Cai).
For claim 13, Cai as modified by Li further teaches further comprising a cord extending from the pump, through the water reservoir, to a point external to the housing, wherein the pump is electrically powered (38, 34 see figs. of Cai).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li as applied to claim 1 above, in further view of Topping (US 2013/0205663).

Cai as modified by Li is silent about the distance is in a range of 14 to 18 inches.
Topping teaches a plant growing system (abstract and figs.) including at grow light at a distance of 14 to 18 inches from the plant (para 0066).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to space the grow light of Cai as modified by Li, 14 to 18 inches from the cover plate, as taught by Topping, in order to promote optimum plant growth and lighting. 

Claims 3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li as applied to claim 1 above, in further view of Wilson (US 2014/0259920).
For claim 3, Cai as modified by Li further teaches wherein the lighting system includes a control board (page 3 of Cai), and a lighting panel including lights (31 of Cai).
Cai as modified by Li is silent about a lens.
Wilson teaches a hydroponics system including an LED having a lens (para 0196).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the light source of Cai as modified by Li include a lens, as taught by Wilson, in order to change the optical profile of the LED light based on a growth stage (para 0196 of Wilson).
For claim 12, Cai as modified by Li is silent about comprising a drain tube selectively connected to the outlet of the pump that is repositionable to convey water entering the inlet of the pump to a location external to the housing.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the hydroponic system of Cai include a drain tube, as further taught by Wilson, in order to drain excess water from the system and recirculate the water throughout the system.
For claim 20, Cai as modified by Li further teaches a kit comprising the hydroponic growing apparatus of claim 1 (see claim 1 above).
 Cai is silent about a nutrient composition.
Wilson teaches a hydroponics system including a nutrient composition (para 0009, 0015, nutrient fluid).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a nutrient composition, as further taught by Wilson, into the hydroponics system of Cai as modified by Li, to provide adequate nutrients and fertilizer to plants for optimum plant growth.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li as applied to claim 1 above, in further view of Loiske et al. (US 10757875, hereafter referred to as Loiske).
For claim 4, Cai as modified by Li is silent about wherein the hydroponic growing apparatus is configured to turn the lighting system on for a period of time each day, the period of time being in a range of 12 to 16 hours.
Loiske teaches a hydroponic growing system (abstract and figs.) including a light source (3) wherein the hydroponic growing apparatus is configured to turn the lighting system on for a period of time each day, the period of time being in a range of 12 to 16 hours (col. 6, lines 1-2).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li as applied to claim 1 above, in further view of Bissonnette et al. (US 2009/0151248, hereafter referred to as Bissonnette).
For claim 8, Cai as modified by Li is silent about further comprising a water level indicator including a magnetic float.
Bissonnette teaches a hydroponics system (abstract and figs.) including a water reservoir having a water level indicator including a magnetic float (para 0079). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the reservoir of Cai as modified by Li, include a water level indicator having a magnetic float, as taught by Bissonnette, in order to gauge the level of liquid within the system.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cai as modified by Li as applied to claim 1 above, in further view of Lindberg (EP2030503, provided herein)
For claim 19, Cai as modified by Li further teaches a kit comprising: the hydroponic growing apparatus of claim I (see claim 1 above); 
one or more net cups of a first size (14 of Cai); 
Cai as modified by Li is silent about:
one or more net cups of a second size, the second size being different from the first size; 
one or more adapters; and 
one or more cylindrical plugs sized to fit in the one or more net cups of the second size.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the hydroponic growing system of Cai as modified by Li include net cups of different sizes, adapters, and cylindrical plugs, as taught by Lindberg in order accommodate different sized plants within the system.
Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The cited prior art of record is included because it pertains to the state of the art of hydroponics systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619